Citation Nr: 1025534	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-28 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right eye disability, 
to include refractive error and cataracts.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 10 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to November 
1972 and from November 1973 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, that 
denied service connection for residuals of a right eye injury, 
determined that new and material evidence had not been received 
to reopen a claim for service connection for a back condition and 
continued the previous denial, and continued a zero percent 
evaluation for service-connected internal derangement of the left 
knee.  During the appeal, the RO, in a September 2006 decision, 
assigned a 10 percent rating for internal derangement of the left 
knee effective July 28, 2005.  As that rating is less than the 
maximum available rating, the issue remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues were previously before the Board in April 2009, at 
which time the Board determined that new and material evidence 
had been received to reopen the Veteran's claim for entitlement 
to service connection for a low back disability.  The Board 
remanded such issue and the remaining issues on appeal for 
further adjudication.  The requested development has been 
completed and the issues are again before the Board for further 
adjudication.


FINDINGS OF FACT

1.  The Veteran's refractive error has not been shown to be other 
than developmental in nature and has not been shown by competent 
evidence to be aggravated by superimposed disease or injury.

2.  An acquired right eye disability, to include cataracts, was 
initially demonstrated years after service, and has not been 
shown by competent clinical evidence to be causally related to 
the Veteran's active service.

3.  The competent clinical evidence of record demonstrates that a 
current low back disability, to include arthritis, has not been 
shown to be causally related to the Veteran's active service.

4.  The competent evidence of record demonstrates that, 
throughout the rating period on appeal, the Veteran's service-
connected right knee disability, to include arthritis, has been 
manifested by pain, with limitation of flexion no worse than to 
122 degrees, with extension limited by no than 3 degrees, and 
without objective evidence of moderate instability.


CONCLUSIONS OF LAW

1.  A right eye disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 4.9 (2009).

2.  A low back disability, to include arthritis, was not incurred 
in, or aggravated by, active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
service-connected left knee disability have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ) issued a VCAA notice letter to the appellant 
in September 2005, March 2006, and May 2009 that informed him of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence and notified 
that a disability rating and effective date will be assigned in 
event of award of any benefit sought per Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, additional VCAA notice was issued after the AOJ 
decision that is the basis of this appeal.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice was 
harmless error.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA notices.  
Therefore, although complete notice was not provided to the 
appellant until after the initial adjudication, the appeal was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The actions taken by VA have essentially 
cured the error in the timing of notice.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal

The record reflects that the Veteran was afforded VA examinations 
in February 2006, October 2009, and November 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations and opinions obtained were 
more than adequate because the examiners provided well-supported 
rationales for their opinions.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  The examiners also elicited substantial 
information regarding the Veteran's medical history and symptoms 
and completed objective examinations of him which provided 
information relevant to the Diagnostic Codes rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

1.  Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

A.  Low Back

The Veteran asserts that service connection is warranted for a 
low back disability.   In order to establish service connection 
on a direct basis, the Veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus between 
the current disability and an in-service injury or disease.  In 
terms of an in-service disease or injury, the Veteran's service 
treatment records show that in July 1975, he complained of, and 
was treated for low back pain that was diagnosed as being a low 
back strain.  The Veteran's June 1976 separation examination also 
shows that the Veteran reported having recurrent back pain since 
an injury lifting in 1975.  With respect to a current disability, 
the record shows that the Veteran has complained of experiencing 
low back pain that has been variously diagnosed as lumbar strain, 
spondylolisthesis, spondylolysis, L5/S1 degenerative disc 
bulging, and/or L4, L5/S1 bilateral foraminal narrowing.

As to the etiology of the Veteran's current low back disability, 
in July 2006, one of the Veteran's private treating examiners, 
who indicated that she had reviewed a "partial medical record 
that the [Veteran] brought in while in the service" and noting 
his history of being seen for back after doing heavy lifting 
opined that it was more likely than not that the Veteran's 
chronic low back pain was related to service-connected injuries 
in Vietnam.  

However, contrary to such opinion is that of a VA examiner, who 
in October 2009 opined that:

It is less likely than 50% probability that 
his back condition is causally or 
etiologically related to any events in the 
military service.  There is natural 
progression of the disease process, namely 
degenerative changes, but spondylolisthesis 
and spondylosis are developmental 
conditions, which are not affected by his 
employment in the military services.

In weighing all of the medical evidence of record, the Board 
observes that the October VA examiner, unlike the June 2006 
private examiner who provided an opinion in favor of an 
etiological relationship between the Veteran's current low back 
disability and his in-service low back symptomatology, provided a 
well-supported rationale to support his opinion.  The Court has 
held that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty and that a medical opinion 
is inadequate when unsupported by clinical evidence.  See, Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Moreover, the June 2006 examiner, 
unlike the October 2009 VA examiner, did not review the Veteran's 
entire claims file.  As noted above, the examiner indicated that 
she saw only a partial medical record.  See, Grover v. West, 12 
Vet. App. 109, 112 (1999)(a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.)

Thus, in determining whether the Veteran's current low back 
disability is  related to his in-service low back disability, the 
Board finds that the October 2009 VA examination report and 
opinion provides more supporting clinical data and rationale 
against an etiological relationship than the private, June 2006 
opinion in support of such a relationship, and thus has more 
probative value.  Therefore, the Board concludes that the 
preponderance of the evidence does not establish that there is an 
etiological relationship between the Veteran's current low back 
disability and his in-service low back injury.  Accordingly, the 
Board finds that a grant of service connection is not warranted 
on a direct-incurrence basis.

As previously noted, in order to establish service connection on 
a presumptive basis, the Veteran's arthritis must have become 
manifest to a degree of 10 percent or more within one year from 
the date of termination of his period of service.  In this case, 
there is no evidence that the Veteran's arthritis manifested 
itself to a compensable degree within one year of his 1976 
separation from service.  Hence, the Board finds that evidence of 
record does not establish that the Veteran is entitled to service 
connection on a presumptive basis for his current arthritis.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a low back disability.   Although the Veteran asserts that 
his current low back disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is competent to give evidence about 
what he experienced; for example, he is competent to report that 
he experiences certain symptomatology.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the 
negative evidence of record, including the October 2009 VA 
examination report, is of greater probative value than the 
Veteran's statements and thus will be given more probative 
weight.  Thus, the Board finds that the competent objective 
evidence of record fails to establish that the Veteran has 
current low back disability as a result of his service for which 
service connection may be established.  The Board has considered 
the doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection a low back disability 
and the claim must be denied.

B.  Right Eye
 
The Veteran asserts that service connection is warranted for a 
right eye disability, to include refractive error and cataracts.  
The evidence establishes that the Veteran has been diagnosed with 
defective vision and nuclear sclerotic cataracts, as confirmed by 
the November 2009 VA examination report.  At the outset, however, 
the Board points out that refractive error of the eyes is not a 
disability within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.  This includes refractive error due to such eye disorders as 
myopia and presbyopia.  Thus, they cannot be service connected as 
a matter of law, absent evidence of aggravation by superimposed 
disease or injury, which the Board finds is not demonstrated in 
the record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

The Board also observes that the record does not demonstrate that 
the Veteran's current cataracts are in any way related to 
service.  In this regard, the Board observes that the Veteran's 
service treatment records show that in October 1969 the Veteran 
hit his right eye on a stump and complained of diplopia.  The 
impression was subconjunctival hemorrhage and a contused eye.  
Approximately two weeks later he complained of blurred vision.  
In a medical history in November 1972, the Veteran reported 
having or having had eye trouble.  The examiner's general comment 
with regard to all positive answers provided was that the Veteran 
had no current problems.  His eyes were clinically evaluated as 
normal.  In August 1975 the Veteran was seen by ophthalmology for 
blurred vision in his right eye which he reported having injured 
six years earlier.  

However, the competent clinical evidence of record does not show 
that the Veteran's current cataracts are etiologically related to 
his in-service eye injury.  The Board notes that in July 2006, 
one of the Veteran's private treating examiners, who indicated 
that she had reviewed a "partial medical record that the 
[Veteran] brought in while in the service," opined that it was 
more likely than not that the Veteran's right eye intermittent 
blurred vision was related to service-connected injuries in 
Vietnam.  

However, contrary to such opinion is that of a VA examiner, who 
in November 2009, after an examination of the Veteran and a 
review of his claims file, opined that, "there is no causation 
or etiology that any currently diagnosed eye disease this 
gentlemen has-which is cataracts in his eyes-is causally or 
etiologically related to the event of his injury while in service 
in October of 1969."  In reaching this determination, the 
examiner noted that:

There appears to be no residual effect to 
either eye from the contusion suffered in 
1969.  There appears to be no evidence of 
any residual damage to the eye from the 
subconjunctival hemorrhage suffered or the 
contusion to the ocular adnexa-or the 
eyelids on whatever side he was injured on.  
The left side is reported by him, and the 
right side is reported in his chart by the 
doctors who examined him in October and 
November of 1969.  The only pathological 
process seen is nuclear sclerotic 
cataracts, which appear to be presurgical.  
He has excellent corrected vision of 20/20 
in his eyes, and these do not appear to be 
traumatic cataracts.  There appears to be 
no difference between the right one or the 
left one, although he gives a history of 
having been injured in one of his eyes; he 
states the left eye, and the record states 
the right eye.  He states it was only one 
eye injured when he fell against bamboo 
when he tripped due to his knee injury when 
jumping out of a helicopter in 1969 while 
on patrol.

In weighing all of the medical evidence of record, the Board 
observes that the November 2009 VA examiner, unlike the June 2006 
private examiner who provided an opinion in favor of an 
etiological relationship between the Veteran's current eye 
disability and his in-service eye injury provided a well-
supported rationale to support his opinion.  The Court has held 
that a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty and that a medical opinion is 
inadequate when unsupported by clinical evidence.  See, Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Moreover, the June 2006 examiner, 
unlike the November 2009 VA examiner, did not review the 
Veteran's entire claims file.  As noted above, the examiner 
indicated that she reviewed only a partial medical record.  See, 
Grover v. West, 12 Vet. App. 109, 112 (1999)(a post-service 
reference to injuries sustained in service, without a review of 
service medical records, is not competent medical evidence.)

Thus, in determining whether the Veteran's current cataracts are 
related to the Veteran's in-service eye injury, the Board finds 
that the November 2009 VA examination report and opinion provides 
more supporting clinical data and rationale against an 
etiological relationship than the private, June 2006 opinion in 
support of such a relationship, and thus has more probative 
value.  Therefore, the Board concludes that the preponderance of 
the evidence does not establish that there is an etiological 
relationship between the Veteran's current right eye cataracts 
and his in-service right eye injury. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for right eye disability, to include refractive error and 
cataracts.  Although the Veteran asserts that his current right 
eye disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  In this case, the negative evidence 
of record, including the October 2009 VA examination report, is 
of greater probative value than the Veteran's statements and thus 
will be given more probative weight.  Thus, the Board finds that 
the competent objective evidence of record fails to establish 
that the Veteran has current right eye disability as a result of 
his service for which service connection may be established.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for right eye disability, to include refractive error and 
cataracts and the claim must be denied.

2.  Increased Evaluation-Left Knee

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arises from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet App 505 (2009).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her for 
the actual impairment of earning capacity.  See 38 C.F.R. § 4.14 
(2009); Esteban v. Brown, 6 Vet. App 259 (1994).
Normal range of motion of a knee is from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

As a general matter, the Board observes that the words "slight," 
"moderate," and "severe" as used in the various diagnostic codes 
are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2009).

The Veteran asserts that an increased evaluation is warranted for 
his service-connected left knee disability.  The record reflects 
that the Veteran is currently service-connected for left knee 
internal derangement and is currently assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
pertains to recurrent subluxation or lateral instability.  Under 
such code, a 10 percent evaluation is warranted for slight 
symptomatology.  A 20 percent evaluation is warranted for 
moderate symptomatology.  A 30 percent evaluation is warranted 
for severe symptomatology. 
However, the Board finds that evaluation in excess of 10 percent 
is not warranted under this Diagnostic Code at this time.  In 
this regard, VA outpatient treatment records, including in 
October 2005, show that the Veteran indicated that he had not 
experienced any locking or giving away.  Likewise, on VA 
examination in February 2006, the Veteran reported a history of a 
popping sensation at times with some swelling.  However, he also 
indicated that there was no history of locking at the present 
time.   He also indicated that he did not use a knee brace or 
cane.  On physical examination, the examiner reported that there 
was no swelling or effusion, patellar position was normal, there 
was no tenderness on palpation, no crepitation on movement, and 
McMurray, Drawer, and Lachman tests were negative.  The examiner 
diagnosed the Veteran with chronic left knee strain without any 
instability.  Further, on VA examination in October 2009, the 
Veteran reported that there was a clicking noise and some pain in 
his left knee when moving around and that the knee at times felt 
unstable, but he did not use any brace or cane.  On physical 
examination, the examiner reported that there was no tenderness, 
patellar position was normal, there was no instability, the 
ligaments were stable, and McMurray, Drawer, and Lachman's tests 
were negative.  

In weighing the objective clinical evidence of record, the Board 
finds that the evidence does not demonstrate that the Veteran 
experiences subluxation or lateral instability that is moderate 
in nature and that such symptomatology more nearly approximates 
the criteria for the currently assigned 10 percent evaluation 
under Diagnostic Code 5257.

The Board has also considered whether any alternate Diagnostic 
Codes may serve as a basis for an increased rating and finds that 
Diagnostic Code 5260, which pertains to limitation of leg 
flexion, is applicable.  Under this Code, a 10 percent evaluation 
is warranted for leg flexion that is limited to 45 degrees.  In 
order to achieve a 20 percent evaluation under this Code, the 
evidence must demonstrate leg flexion that is limited to 30 
degrees.  A 30 percent rating applies where leg flexion is 
limited to 15 degrees.  

The record reflects that on VA examination in February 2006 and 
October 2009, the Veteran had left knee flexion of 140 degrees.  
Such findings, which are well in excess of the criteria for even 
a noncompensable evaluation, and do not correspond to a higher 20 
percent evaluation under DC 5260, which contemplates flexion 
limited to 30 degrees.  Therefore, an evaluation in excess of 10 
percent is not warranted under this diagnostic code.

The Board has also considered whether the Veteran is entitled to 
a compensable rating under Diagnostic Code 5261 (limitation of 
extension of the leg).  Under this Diagnostic Code, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is warranted 
where extension is limited to 15 degrees.  

On VA examination in February 2006 and October 2009, the Veteran 
had normal right knee extension of zero degrees, with pain.  Such 
findings correspond to the criteria for a noncompensable 
evaluation.  Therefore, the Board concludes that the Veteran is 
not entitled to a higher evaluation under Diagnostic Code 5261.
  
Further, because the evidence of record does not demonstrate that 
the Veteran suffers from ankylosis (i.e., complete bony fixation) 
of the left knee, as contemplated by DC 5256, dislocated 
semilunar cartilage, as contemplated by DC 5258, the absence of 
semilunar cartilage, as contemplated by DC 5259, impairment of 
the tibia and fibula, as contemplated by DC 5262, or genu 
recurvatum, as contemplated by DC 5263, he is not entitled to a 
higher evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in Deluca, 
supra.  The record demonstrates that the Veteran has complained 
of experiencing left knee pain and swelling.  The Board 
recognizes that examiners have acknowledged and confirmed that 
the Veteran experiences such symptomology.  The Board finds, 
however, that the above indicated additional functional 
impairment due to pain, including on use, is already contemplated 
in the current 10 percent disability evaluation assigned and that 
there has been no demonstration, by competent clinical evidence, 
of additional functional impairment comparable to the next higher 
evaluation under Diagnostic Code 5260 or Diagnostic Code 5261.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical evidence of record does not 
establish loss of either flexion or extension to a compensable 
degree.  Thus, assignment of separate evaluations for limitation 
of flexion and extension of the right leg is not appropriate in 
this case.

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of VA 
General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion 
provides that a claimant who has arthritis and instability of the 
knee may, in some circumstances, be rated separately under 
Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  
However, the evidence of record does not demonstrate that the 
Veteran has been diagnosed with arthritis.  

In conclusion, although the Veteran asserts that he is entitled 
to an increased evaluation for his service-connected left knee 
disability, he is not a licensed medical practitioner and is not 
competent to offer medical opinions.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the medical findings on 
physical examination are of greater probative value than the 
Veteran's statements regarding the severity of his left knee 
disability.  Therefore, based on the medical evidence of record, 
the Board concludes that, throughout the rating period on appeal, 
the Veteran's overall disability picture (i.e.--painful left knee 
with full extension and flexion without objective evidence of 
moderate instability or recurrent subluxation) more nearly 
approximates the criteria for the currently assigned 10 percent 
evaluation and that a staged rating is not warranted.  Therefore, 
the Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the Veteran's left knee 
disability at any time during the rating period on appeal, and 
the claim must be denied.


ORDER

Entitlement to service connection for a right eye disability is 
denied.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to an evaluation in excess of 10 percent for service-
connected left knee disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


